Case 1-19-43315-ess Docé6 Filed 05/30/19 Entered 05/30/19 15:07:42

KEVIN KERVENG TUNG, P.C.
Andrew D. Solomon, Esq.

136-20 38th Avenue, Suite 3D
Flushing, New York 11354
Telephone: 718-939-4633
Facsimile: 718-939-4468

Email: asolomon@kktlawfirm.com

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re: Case No.
Kevin Kerveng Tung, P.C. Chapter 11

Debtor.

 

x

AFFIDAVIT PURSUANT TO LBR 1007-4

STATE OF NEW YORK _ )
COUNTY OF QUEENS ) =

Kevin K. Tung, being duly sworn, deposes and says:
1. I am the managing attorney of the law firm of Kevin Kerveng Tung, P.C., the above-
captioned debtor and debtor-in-possession (the “Debtor”). I submit this Affidavit in accordance
with Local Bankruptcy Rule 1007-4 (“Rule 1007-4), in connection with the Debtor’s voluntary
petition for relief under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy
Code”). All facts set forth in this Affidavit are based on my personal knowledge, upon my
review of the relevant documents, or upon my opinion based upon my experience and knowledge
of the Debtor’s operations and financial condition. I am authorized to submit this Affidavit in
support of the Debtor’s petition for relief under the Bankruptcy Code.

2. Unless otherwise indicated, all financial information submitted with this Affidavit is

presented on an estimated and unaudited basis.

Page 1 of 5
Case 1-19-43315-ess Docé6 Filed 05/30/19 Entered 05/30/19 15:07:42

BACKGROUND
Ds As of the date hereof (the “Petition Date”), the Debtor filed a voluntary petition for relief
under chapter 11 of the Bankruptcy Code. The Debtor remains in possession of its assets and
continues to manage its business as a debtor in possession pursuant to Bankruptcy Code sections
1107 and 1108. This case was not originally commenced as a chapter 7, chapter 12, or chapter
13 case. No trustee, examiner, or committee of creditors has been appointed in this case and to
the best of my knowledge, information, and belief there had been no informal committee formed
prior to the filing of this Chapter 11 case. The Debtor is a “small business debtor” within the
meaning of Bankruptcy Code § 101(51D).
4. The Debtor is a professional corporation formed under the laws of New York State. The
Debtor is a law firm.
5. Janet Yijuan Fou (“Ms. Fou”), a former client of the Debtor, won a legal malpractice
lawsuit against the Debtor and its managing attorney, Kevin Tung (“Mr. Tung”). The lawsuit
took place in the Superior Court of New Jersey, Middlesex County, Law Division (Docket No.
MID-L-6259-12). The final judgment, in the amount of $1,547,063.31, was entered on January
11, 2019.

On April 29, 2019, Ms. Fou froze the Debtor’s business bank account at Citibank. The
account holds about $24,000. Ms. Fou has moved to have the frozen funds turned over to her.
The motion return date is June 13, 2019 in the Supreme Court of New York State, Queens
County. The Debtor needs the frozen funds in order to operate.

6. The Debtor has only one unsecured creditor, who is:

Janet Yijuan Fou

c/o James A. Plaisted, Esq.

Pashman Stein Walder Hayden, PC
21 Main Street, Suite 200

Page 2 of 5
Case 1-19-43315-ess Docé6 Filed 05/30/19 Entered 05/30/19 15:07:42

Hackensack, NJ 07601

Telephone: 201-488-8200

Email: jplaisted@pashmanstein.com

Claim Amount: $1,547,063
Te The Debtor has no secured claims.
8. The Debtor has about $50,000 in assets, which consist of two checking accounts
($30,000), a lease security deposit ($14,800), office furniture and equipment ($5000). The
Debtor has one debt of about $1,547,000.
9, The Debtor has not issued any publicly-held securities.
10. The Debtor has no property in the possession or custody of any custodian, public officer,
mortgagee, pledgee, assignee of rents, or secured creditor, or agent for any such entity.
11. The Debtor rents two offices, as follows:

A. 136-20 38th Avenue, Suite 3D, Flushing, NY 11354

B. 136-33 37th Avenue, Suite 9B, Flushing, NY 11354 (the lease expires in

August 2019 and the Debtor will not renew).
12. | The Debtor’s significant assets and books and records are located at 136-20 38th Avenue,
Suite 3D, Flushing, NY 11354. The Debtor does not own or hold any assets outside the
territorial limits of the United States.
13. On or about April 30, 2019, Ms. Fou froze the Debtor’s business bank account at
Citibank. The account holds about $24,000. Ms. Fou has moved to have the frozen funds turned
over to her. The motion return date is June 13, 2019 in the Supreme Court of New York State,
Queens County (Index No. 707380/2019).

14. Mr. Tung is the Debtor’s managing attorney. Mr. Tung has been practicing law since

1999. He established Kevin Kerveng Tung, P.C. in 2004. Mr. Tung is the Debtor’s primary

Page 3 of 5
Case 1-19-43315-ess Docé6 Filed 05/30/19 Entered 05/30/19 15:07:42

litigation attorney and primary generator of business. Mr. Tung also manages the business side
of the Debtor’s operations.

15. The Debtor pays its employees on a monthly basis. The monthly payroll, exclusive of
Mr. Tung’s salary, is between $50,000 and $60,000.

16. | The Debtor proposes to pay Mr. Tung about $3000 to $5000 for services performed
during the 30-day period following the bankruptcy filing.

17. Attached to this Affidavit is a spreadsheet, for the 30-day period following the filing of
the chapter 11 petition, of estimated cash receipts and disbursements and net cash gain or loss.

The Debtor estimates that its total revenue will be about $140,000 over the next 30 days:
about $120,000 from legal fees and about $20,000 from subletting office space. Net cash inflow
should be about $4800: cash inflow of about $140,000 less cash outflow of about $135,200.

18. The Debtor and Mr. Tung have three appeals pending and one legal action pending,
which are all related to the malpractice judgment against them, as follows:

A. Janet Fou v. Joe Fou, in the New Jersey Supreme Court (Docket No.: 082245)

Mr. Tung is an interested third party in this case. Mr. Tung claims that his constitutional
due process rights were violated because Ms. Fou’s attorneys made untrue statements about him
during the trial and because the trial court made findings against him without his presence in the
court. Mr. Tung was not given the opportunity to challenge those statements and findings in
court. The trial court case was Janet Yijuan Fou v. Joe Zhuowu Fou (Superior Court of New

Jersey, Family Division, Middlesex County, Docket No.: FM-12-1685-09E).

B. Janet Fou v. Joe Fou, in the Superior Court of New Jersey, Appellate Division
(Docket No.: A-002145-18T1)

Mr. Tung is an interested third party in this case. Mr. Tung claims that his constitutional
due process rights were violated because Ms. Fou’s attorneys made untrue statements about him
during the trial and because the trial court made findings against him without his presence in the
court. Mr. Tung was not given the opportunity to challenge those statements and findings in
court. Mr. Tung claims that Ms. Fou’s attorneys committed fraud upon the court. The trial court
case was Janet Yijuan Fou v. Joe Zhuowu Fou (Superior Court of New Jersey, Family Division,
Middlesex County, Docket No.: FM-12-1685-09E).

Page 4of5
Case 1-19-43315-ess Docé6 Filed 05/30/19 Entered 05/30/19 15:07:42

C. Janet Fou v. Kevin Kerveng Tung, P.C. and Kevin Tung, Esgq.. in the Superior Court
of New Jersey, Appellate Division (Docket No.: A-002594-18T1)

The Debtor and Mr. Tung have appealed the jury’s verdict, on various legal bases, in the
case of Janet Yijuan Fou v. Kevin Kerveng Tung, P.C. and Kevin Tung, Esq. (Superior Court of
New Jersey, Law Division, Middlesex County, Docket No.: MID-L-6259-12).

D. Kevin Tung v. The Superior Court of New Jersey — U.S. District Court, District of
New Jersey (Civil Action No.: 19-00871 {FLW-TJB})

Mr. Tung claims that the Superior Court of New Jersey failed to implement the
appropriate procedures for protecting the due process rights of its officers of the court, which
include attorneys. The trial court allowed Ms. Fou’s attorneys to make untrue statements about
Mr. Tung without giving Mr. Tung the opportunity to challenge those statements.

The Debtor’s prospects for rehabilitation are very high. It is highly likely that the Debtor
will win its appeals and have the $1.55 million judgment in favor of Ms. Fou set aside.

By: /s/ Kevin K. Tung
Name: Kevin K. Tung

Title: Managing Attorney
Sworn to before me on this 28th day of May, 2019:

/s/ Andrew D. Solomon
Notary Public, New York State

Page 5of5
Case 1-19-43315-ess Docé6 Filed 05/30/19 Entered 05/30/19 15:07:42

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kevin K. Tung, P.C. Estimated |EDNY
Monthly |Chapter 11
CASH INFLOW
Legal Fee Revenue 120,000
Sublet Revenue 20,000
TOTAL CASH INFLOW 140,000
EXPENSES
Advertising & Promotion 1,000
Court filing fees 3,000
Equipment rental 200
Insurance - health 2,400
Insurance - malpractice 3,000
Legal research vendors 800
Legal services vendors 4,500
Office supplies 1,000
Payroll 75,000
Postage 700
Rent 41,000
Telephone 1,600
Utilities 1,000
TOTAL CASH OUTFLOW 135,200
NET CASH FLOW 4,800
Accounts Receivable 0
Accounts Payable 0

 

 

 

 
